Appeal from order, Supreme Court, New York County', entered April 26, 1973, unanimously dismissed as untimely, without costs and without disbursements. The notice of appeal was filed more than 30 days after service of a copy of the order appealed from, with notice of entry. A motion to dismiss was granted unless the appeal was perfected for a stated term and it was so perfected. However, that time limitation (CPLR 5513,-subd. [a]) could not thereby be waived. (See 7 Weinstein-Korn-Miller, N. Y., Civ. Prac., par. 5513.02.) Nor does this situation fall within any of the exceptions set forth in CPLR 5514, 5520, or 1022. If we did not dismiss, we would affirm on the merits. Concur —Markewich, J. P., Nunez, Kupferman, Lane and Capozzoli, JJ.